                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


FRANK VINCENT WOOD, III,                            )
                                                    )
        Petitioner,                                 )
                                                    )
v.                                                  )        Case No. CIV-18-851-SLP
                                                    )
LONNIE LAWSON, ET AL.,                              )
                                                    )
        Respondent.                                 )

                                                 ORDER

        Before the Court is the Supplemental Report and Recommendation of United States

Magistrate Judge Gary M. Purcell Entered October 17, 2018 [Doc. No. 10]. No objection

to the Report and Recommendation has been filed nor has an extension of time in which to

object been sought or granted1. Therefore, the Report and Recommendation of the

Magistrate Judge is ADOPTED in its entirety and this matter is DISMISSED WITHOUT

PREJUDICE.

        IT IS SO ORDERED this 13th day of December, 2018.




1
 The Court sua sponte granted Petitioner an extension of time within to object to the Supplemental Report and
Recommendation by Order entered November 15, 2018. The extension of time was granted due to Petitioner’s
Notice of Change of Address filed herein on October 22, 2018.
